EXHIBIT 10.6 ACQUISITION OF MULTI-CARRIER COMMUNICATIONS, INC. by RIM SEMICONDUCTOR COMPANY AGREEMENT AND PLAN OF ACQUISITION This Agreement and Plan of Acquisition (Agreement) is entered into by and between Multi-Carrier Communications, Inc., a Florida corporation, (MCCI), UTEK CORPORATION, a Delaware corporation, (UTEK), and Rim Semiconductor Company, a Utah corporation, (RSMI). WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of MCCI (MCCI Shares); and WHEREAS, before the Closing Date, MCCI will acquire the license for the fields of use as described in the License Agreement and the sponsored research as described in the Sponsored Research Agreement and which are attached hereto as part of Exhibit A and made a part of this Agreement (Agreements) and the rights to develop and market a proprietary technology for the fields of uses specified in the License Agreement (Technology). WHEREAS, the parties desire to provide for the terms and conditions upon which MCCI will be acquired by RSMI in a stock-for-stock exchange (Acquisition) in accordance with the respective corporation laws of their state, upon consummation of which all MCCI Shares (as defined below) will be owned by RSMI, and all issued and outstanding MCCI Shares will be exchanged for common stock of RSMI with terms and conditions as set forth more fully in this Agreement; and WHEREAS, for federal income tax purposes, it is intended that the Acquisition qualifies as a tax-free reorganization within the meaning of Section 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended (Code). NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are by this Agreement acknowledged, the parties agree as follows: ARTICLE 1 THE STOCK-FOR-STOCK ACQUISITION 1.01The Acquisition (a)Acquisition Agreement.Subject to the terms and conditions of this Agreement, at the Effective Date, as defined below, all MCCI Shares shall be acquired from UTEK by RSMI in accordance with the respective corporation laws of their state and the provisions of this Agreement and the separate corporate existence of MCCI, as a wholly-owned subsidiary of RSMI, shall continue after the closing. (b)Effective Date. The Acquisition shall become effective (Effective Date or Closing Date) upon the execution of this Agreement and closing of the transaction. Page 1 of 16 1.02Exchange of Stock. At the Effective Date, by virtue of the Acquisition, all of the MCCI Shares that are issued and outstanding at the Effective Date shall be exchanged for 150,000,000 unregistered shares of common stock of RSMI. 1.03Effect of Acquisition.At and after the Effective Date, the holder of each certificate of common stock of MCCI shall cease to have any rights as a shareholder of MCCI. 1.04Closing. Subject to the terms and conditions of this Agreement, the Closing of the Acquisition shall take place March 24, 2008. ARTICLE 2 REPRESENTATIONS AND WARRANTIES 2.01Representations and Warranties of UTEK and MCCI.UTEK and MCCI represent and warrant to RSMI that the facts set forth below are true and correct, and will be true and correct as of the Effective Date: (a)Organization. MCCI and UTEK are corporations duly organized, validly existing and in good standing under the laws of their respective states of incorporation, and they have the requisite power and authority to conduct their business and consummate the transactions contemplated by this Agreement. True, correct and complete copies of the articles of incorporation, bylaws and all corporate minutes of MCCI have been provided to RSMI and such documents are presently in effect and have not been amended or modified. (b)Authorization. The execution of this Agreement and the consummation of the Acquisition and the other transactions contemplated by this Agreement have been duly authorized by the board of directors and shareholders of MCCI and the board of directors of UTEK; no other corporate action by the respective parties is necessary in order to execute, deliver, consummate and perform their respective obligations hereunder; and MCCI and UTEK have all requisite corporate and other authority to execute and deliver this Agreement and consummate the transactions contemplated by this Agreement. (c)Capitalization.The authorized capital of MCCI consists of 1,000,000 shares of common stock with a par value $.01 per share (MCCI Shares). At the date of this Agreement, 1,000 MCCI Shares are issued and outstanding and held of record and beneficially by UTEK, free and clear of all liens, encumbrances, restrictions and claims of very kind. UTEK has full legal right, power and authority to sell, assign transfer and convey the MCCI shares so owned by UTEK in accordance with the terms and conditions of this Agreement. The delivery to RSMI of the MCCI shares so owned by UTEK pursuant to the provisions of this Agreement will transfer to RSMI valid title thereto, free and clear of any and all adverse claims. All issued and outstanding MCCI Shares have been duly and validly issued and are fully paid and non-assessable shares and have not been issued in violation of any preemptive or other rights of any other person or any applicable laws. MCCI is not authorized to issue any preferred stock. All dividends on MCCI Shares which have been declared prior to the date of this Agreement have been paid in full. There are no outstanding options, warrants, commitments, calls or other rights or agreements requiring MCCI to issue any MCCI Shares or securities convertible into MCCI Shares to anyone for any reason whatsoever. None of the MCCI Shares is subject to any change, claim, condition, interest, lien, pledge, option, security interest or other encumbrance or restriction, including any restriction on use, voting, transfer, receipt of income or exercise of any other attribute of ownership. (d)Binding Effect. The execution, delivery, performance and consummation of this Agreement, the Acquisition and the transactions contemplated by this Agreement will not violate any obligation to which MCCI or UTEK is a party and will not create a default under any such obligation or under any agreement to which MCCI or UTEK is a party.This Agreement constitutes a legal, valid and binding obligation of MCCI, enforceable in accordance with its terms, except as the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar laws affecting creditor’s rights generally and by the availability of injunctive relief, specific performance or other equitable remedies. Page 2 of 16 (e)Litigation Relating to this Agreement. There are no suits, actions or proceedings pending or, to the best of MCCI and UTEK’s knowledge, information and belief, threatened, which seek to enjoin the Acquisition or the transactions contemplated by this Agreement or which, if adversely decided, would have a materially adverse effect on the business, results of operations, assets or prospects of MCCI. (f)No Conflicting Agreements. Neither the execution and delivery of this Agreement nor the fulfillment of or compliance by MCCI or UTEK with the terms or provisions of this Agreement nor all other documents or agreements contemplated by this Agreement and the consummation of the transaction contemplated by this Agreement will result in a breach of the terms, conditions or provisions of, or constitute a default under, or result in a violation of, MCCI or UTEK’s articles of incorporation or bylaws, the Technology, the License Agreement, or any agreement, contract, instrument, order, judgment or decree to which MCCI or UTEK is a party or by which MCCI or UTEK or any of their respective assets is bound, or violate any provision of any applicable law, rule or regulation or any order, decree, writ or injunction of any court or government entity which materially affects their respective assets or businesses. (g)Consents. No consent from or approval of any court, governmental entity or any other person is necessary in connection with execution and delivery of this Agreement by MCCI and UTEK or performance of the obligations of MCCI and UTEK hereunder or under any other agreement to which MCCI or UTEK is a party; and the consummation of the transactions contemplated by this Agreement will not require the approval of any entity or person in order to prevent the termination of the Technology, the License Agreement, or any other material right, privilege, license or agreement relating to MCCI or its assets or business. (h)Title to Assets. MCCI has or has agreed to enter into the agreements as listed on Exhibit A attached hereto. These agreements and the assets shown on the balance sheet of attached Exhibit B are the sole assets of MCCI. MCCI has or will by the Effective Date have good and marketable title to its assets, free and clear of all liens, claims, charges, mortgages, options, security agreements and other encumbrances of every kind or nature whatsoever. (i) Intellectual Property (1)The University of Queensland & The University of Sydney represented by UNIQUEST Pty Limited (UNIQUEST) respectively owns and has license to the Technology and has all right, power, authority and ownership and entitlement to file, prosecute and maintain in effect US Patent Application No. 2005/0047323 priority date 19th June, 2003, Titled “Low Complexity Multi-Channel Modulation Method and Apparatus” Inventors: Dr. I. Vaughan L. Clarkson & Dr. Iain B. Collings; (the Patent) with respect to the inventions listed in Exhibit A hereto (the Inventions). (2)The License Agreement between UNIQUEST and MCCI covering the Inventions will be legal, valid, binding and will be enforceable in accordance with its terms as contained in Exhibit A. (3)Except as otherwise set forth in this Agreement, RSMI acknowledges and understands that MCCI and UTEK make no representations and provide no assurances that the rights to the Technology and Intellectual Property contained in the License Agreement do not, and will not in the future, infringe or otherwise violate the rights of third parties, and as of this date; Page 3 of 16 (4)Neither MCCI nor UTEK has received a written communication from any individual, corporation, proprietorship, firm, general or limited partnership, limited liability company, joint venture, trust, association, unincorporated organization, governmental authority or other entity (“Person”) alleging that the Technology and Intellectual Property contained in the License Agreement violate any material rights relating to Intellectual Property of any Person. (5)To the knowledge of MCCI and UTEK, and without any independent investigation, the validity or enforceability of the Patent or any of the Technology and Intellectual Property contained in the License Agreement, or the ownership thereof, has not been questioned in any action, suit, arbitration, proceeding or other litigation commenced or, to the Sellers’ knowledge, threatened by any Person or governmental authority (“Proceeding”) and, to the knowledge of MCCI and UTEK, no such Proceeding is currently threatened, and neither MCCI nor UTEK has received a written communication from any Person (A) asserting an ownership interest in any of the Technology and Intellectual Property contained in the License Agreement, or (B) alleging that any of the Technology and Intellectual Property contained in the License Agreement is invalid or unenforceable. (6)Except as otherwise expressly set forth in this Agreement, MCCI and UTEK make no representations and extend no warranties of any kind, either express or implied, including, but not limited to warranties of merchantability, fitness for a particular purpose, non-infringement and validity of the Intellectual Property. (j)Liabilities of MCCI.
